FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00119-CR

                                   Timothy Cantu DEL RIO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR5483
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER

        Appellant’s brief was due September 9, 2022. On that day, Appellant filed a motion for a
thirty-day extension of time to file the brief. The motion is granted. We order appellant’s brief
be filed no later than October 10, 2022. Counsel is cautioned that the court does not ordinarily
grant extensions of more than sixty days beyond the original due date. 4TH TEX. APP. (San
Antonio) LOC. R. 8, Notes and Comments.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court